                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               August 08, 2019
                                 IN THE UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

LORETTA MAIER, et al.,                                 §
    Plaintiffs,                                        §
                                                       §
v.                                                     §    CIVIL ACTION NO. H-18-0991
                                                       §
PRIVATE MINI STORAGE                                   §
MANAGER, INC.,                                         §
    Defendant.                                         §

                                              MEMORANDUM AND ORDER

           This Fair Labor Standards Act (“FLSA”) case is before the Court on the Motion

for Summary Judgment (“Motion”) [Doc. # 34] filed by Defendant Private Mini

Storage Manager, Inc. (“PMSM”), to which Plaintiffs Loretta Maier and Scott Birdsell

filed a Response [Doc. # 35], and Defendant filed a Reply [Doc. # 36]. Having

reviewed the full record and the applicable legal authorities, the Court denies the

Motion as to Maier’s FLSA overtime compensation claim, and grants the Motion in

all other respects.

I.         BACKGROUND

           PMSM offers self-storage facilities and RV Parks in the Houston area. PMSM

operated several self-storage facilities during the period of time Plaintiffs were

employed. Currently, however, PMSM operates only one storage facility in Houston.

See Declaration of Douglas Mulvaney, Exh. A to Motion, ¶ 3.

P:\ORDERS\11-2018\0991MSJ.wpd   190808.0938
           Plaintiff Maier worked for PMSM as a Property Manager from 2008 through

2013, then again from April 2015 until July 2017. Her husband, Plaintiff Birdsell,

also worked for PMSM as a Property Manager from 2008 through 2013, as a district

manager of RV parks from 2014 until April 2015, and again as a Property Manager

at the same facility as Maier from April 2015 until June 6, 2018. Property Managers

perform a variety of tasks to manage the storage facility, including renting the storage

units, renting U-Haul trucks, and maintaining the property and equipment at the

facility.

           In connection with their employment as Property Managers in April 2015,

Plaintiffs each executed an Employment Agreement.             See Maier Employment

Agreement, Exh. D to Motion; Birdsell Employment Agreement, Exh. I to Motion.

In the Employment Agreement, each Plaintiff stated that “PMSM and Employee have

evaluated all of the pertinent facts surrounding Employee’s work circumstances” and

that they “decided that 45 hours per week is a reasonable estimate of hours Employee

will work each week. . ..” See id., ¶ 3. Each Plaintiff also agreed that if circumstances

changed such that 45 hours no longer represented a fair estimate of the number of

hours worked each week, “Employee agrees to immediately notify PMSM in writing

of such changed conditions so that a new employment agreement, reflecting fair and

reasonable estimates of the number of hours Employee works per week may be


P:\ORDERS\11-2018\0991MSJ.wpd   190808.0938   2
negotiated.” Id. It is undisputed that each Plaintiff was paid a weekly wage that

included overtime pay for the 5 overtime hours per week. Maier also received a

$425.00 monthly bonus for helping to clean at a facility located on FM 1464.

           PMSM provided each Plaintiff with a weekly payroll certification form

(“Payroll Form”). An early version of the Payroll Form, used from April 2015 until

mid-April 2016, stated: “Under the terms of our Employment Agreement, the

undersigned will report any unusual change in the hours worked for the week ending”

followed by a blank for the applicable date. See, e.g., Employment Form, Exh. F to

Motion, ECF pp. 2-50. There was also a representation that “the hours worked for this

period did not exceed the hours agreed to under the terms of my employment.” Id.

Beginning with the week ending April 16, 2016, the Payroll Form changed. The

representation regarding hours worked not exceeding the hours agreed to under the

Employment Agreement was changed to read: “Please be advised that the hours

worked for this period (did not/did) exceed the hours agreed to under the terms of my

Employment Agreement.” See Payroll Form, ECF pp. 51-110. The employee was to

circle either “did not” or “did” as applicable. If the employee chose “did,” there was

a section on the Payroll Form for the employee to explain the excess hours. See id.

           Each Plaintiff took at least one full day off each week, and each took vacation

time.


P:\ORDERS\11-2018\0991MSJ.wpd   190808.0938   3
           Maier stopped working for PMSM in July 2017, leaving Birdsell as the only

Property Manager at the facility.

           In May 2018, PMSM began negotiating with a third party regarding the sale of

some of PMSM’s storage and RV Park facilities. See Mulvaney Decl., ¶ 7. When the

prospective purchaser reported some irregularities, PMSM hired a third party to audit

PMSM’s books and records. See id. The auditors reported more than $7,000.00 in

rental write offs for a single customer at the PMSM facility where Birdsell was the

Property Manager. See id. When Birdsell failed to explain the write-offs to PMSM’s

satisfaction, his employment was terminated on June 6, 2018. See id.

           Maier filed this lawsuit on March 29, 2018. In the Complaint [Doc. # 1], she

asserted FLSA claims for failure to pay overtime wages and for failure to pay

minimum wage. On July 3, 2018, Maier and Birdsell filed an amended Complaint

[Doc. # 14], again asserting FLSA claims for failure to pay overtime wages and failure

to pay minimum wage. In the new Complaint, Birdsell asserted an FLSA claim for

retaliation. On November 30, 2018, Plaintiffs filed their Second Amended Complaint

[Doc. # 25], again asserting the same FLSA claims. Following the close of discovery,

Defendant filed its Motion for Summary Judgment, which has been fully briefed. In

their Response, Plaintiffs admitted that Defendant paid them minimum wage. See




P:\ORDERS\11-2018\0991MSJ.wpd   190808.0938   4
Response, p. 4 n.1. As a result, Defendant is entitled to summary judgment on the

minimum wage claim. The Motion is now ripe for decision.

II.        SUMMARY JUDGMENT STANDARD

           Rule 56 of the Federal Rules of Civil Procedure provides for the entry of

summary judgment against a plaintiff who fails to make a sufficient showing of the

existence of an element essential to his case and on which he will bear the burden at

trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Curtis v. Anthony, 710

F.3d 587, 594 (5th Cir. 2013); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994) (en banc). Summary judgment “should be rendered if the pleadings, the

discovery and disclosure materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a); Celotex, 477 U.S. at 322-23; Curtis, 710 F.3d

at 594.

           For summary judgment, the initial burden falls on the movant to identify areas

essential to the non-movant’s claim in which there is an “absence of a genuine issue

of material fact.” ACE Am. Ins. Co. v. Freeport Welding & Fabricating, Inc., 699

F.3d 832, 839 (5th Cir. 2012). The moving party, however, “need not negate the

elements of the nonmovant’s case.” Coastal Agric. Supply, Inc. v. JP Morgan Chase

Bank, N.A., 759 F.3d 498, 505 (5th Cir. 2014) (quoting Boudreaux v. Swift Transp.


P:\ORDERS\11-2018\0991MSJ.wpd   190808.0938   5
Co., 402 F.3d 536, 540 (5th Cir. 2005)). The moving party may meet its burden by

pointing out “the absence of evidence supporting the nonmoving party’s case.”

Malacara v. Garber, 353 F.3d 393, 404 (5th Cir. 2003) (citing Celotex, 477 U.S. at

323; Stults v. Conoco, Inc., 76 F.3d 651, 656 (5th Cir. 1996)).

           If the moving party meets its initial burden, the non-movant must go beyond the

pleadings and designate specific facts showing that there is a genuine issue of material

fact for trial. See Gen. Universal Sys., Inc. v. Lee, 379 F.3d 131, 141 (5th Cir. 2004);

Littlefield v. Forney Indep. Sch. Dist., 268 F.3d 275, 282 (5th Cir. 2001) (internal

citation omitted). “An issue is material if its resolution could affect the outcome of

the action.” Spring Street Partners-IV, L.P. v. Lam, 730 F.3d 427, 435 (5th Cir.

2013). “A dispute as to a material fact is genuine if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” DIRECT TV Inc. v.

Robson, 420 F.3d 532, 536 (5th Cir. 2006) (internal citations omitted).

           In deciding whether a genuine and material fact issue has been created, the

court reviews the facts and inferences to be drawn from them in the light most

favorable to the nonmoving party. Reaves Brokerage Co. v. Sunbelt Fruit &

Vegetable Co., 336 F.3d 410, 412 (5th Cir. 2003). A genuine issue of material fact

exists when the evidence is such that a reasonable jury could return a verdict for the

non-movant. Tamez v. Manthey, 589 F.3d 764, 769 (5th Cir. 2009) (citing Anderson


P:\ORDERS\11-2018\0991MSJ.wpd   190808.0938   6
v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “‘Conclusional allegations and

denials, speculation, improbable inferences, unsubstantiated assertions, and legalistic

argumentation do not adequately substitute for specific facts showing a genuine issue

for trial.’” Pioneer Exploration, L.L.C. v. Steadfast Ins. Co., 767 F.3d 503, 511 (5th

Cir. 2014) (quoting Oliver v. Scott, 276 F.3d 736, 744 (5th Cir. 2002); accord Delta

& Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 399 (5th Cir.

2008). Instead, the nonmoving party must present specific facts which show “the

existence of a genuine issue concerning every essential component of its case.”

Firman v. Life Ins. Co. of N. Am., 684 F.3d 533, 538 (5th Cir. 2012) (citation and

internal quotation marks omitted). In the absence of any proof, the court will not

assume that the non-movant could or would prove the necessary facts. Little, 37 F.3d

at 1075 (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)).

           The Court may make no credibility determinations or weigh any evidence. See

Chaney v. Dreyfus Serv. Corp., 595 F.3d 219, 229 (5th Cir. 2010) (citing Reaves

Brokerage Co., 336 F.3d at 412-13). The Court is not required to accept the

nonmovant’s conclusory allegations, speculation, and unsubstantiated assertions

which are either entirely unsupported, or supported by a mere scintilla of evidence.

Id. (citing Reaves Brokerage, 336 F.3d at 413); accord, Little, 37 F.3d at 1075.

Affidavits cannot preclude summary judgment unless they contain competent and


P:\ORDERS\11-2018\0991MSJ.wpd   190808.0938   7
otherwise admissible evidence. See FED. R. CIV. P. 56(c)(4); Love v. Nat’l Med.

Enters., 230 F.3d 765, 776 (5th Cir. 2000).

III.       OVERTIME CLAIM

           A.          29 C.F.R. § 785.23

           The FLSA generally requires an employer to compensate an employee who

works more than 40 hours in a work week at a rate not less than one and one-half

times his regular rate for all hours over 40. See 29 U.S.C. § 207(a)(1); Harvill v.

Westward Commc’ns, L.L.C., 433 F.3d 428, 441 (5th Cir. 2005). An employee who

asserts an FLSA claim for unpaid overtime compensation must first demonstrate that

he has performed work for which he alleges he was not compensated at the proper

rate. See id. Under circumstances where the employee resides on the employer’s

premises, it is often difficult to determine the exact hours the employee spent working.

Under these circumstances, a Department of Labor regulation interpreting the FLSA

allows an agreement between the parties regarding the number of hours worked by the

employee. See 29 C.F.R. § 785.23. The regulation states:

           An employee who resides on his employer’s premises on a permanent
           basis or for extended periods of time is not considered as working all the
           time he is on the premises. Ordinarily, he may engage in normal private
           pursuits and thus have enough time for eating, sleeping, entertaining, and
           other periods of complete freedom from all duties when he may leave the
           premises for purposes of his own. It is, of course, difficult to determine
           the exact hours worked under these circumstances and any reasonable


P:\ORDERS\11-2018\0991MSJ.wpd   190808.0938    8
           agreement of the parties which takes into consideration all of the
           pertinent facts will be accepted.

29 C.F.R. § 785.23; Brock v. El Paso Nat. Gas Co., 826 F.2d 369, 374 n.8 (5th Cir.

1987). The regulation “allows employers and employees to reach a ‘reasonable

agreement’ regarding the number of hours presumptively worked when an employee

resides on the employer’s premises.” Balbed v. Eden Park Guest House, LLC, 881

F.3d 285, 290 (4th Cir. 2018). An agreement reached pursuant to this regulation “is

binding if it is reasonable in light of ‘all of the pertinent facts’ of the employment

relationship.” Id. at 292 (citing Garofolo v. Donald B. Heslep Assocs., 405 F.3d 194,

199 (4th Cir. 2005); Leever v. Carson City, 360 F.3d 1014, 1018 (9th Cir. 2004);

Brock v. City of Cincinnati, 236 F.3d 793, 806 (6th Cir. 2001)). A court must

determine whether the parties’ agreement “falls within a broad zone of

reasonableness, considering its terms and all of the facts and circumstances of the

parties’ relationship.” Brock, 236 F.3d at 806 (emphasis added).

           In this case, PMSM has presented evidence that it entered into an Employment

Agreement with each Plaintiff. In the Employment Agreements, Plaintiffs agreed that

they would have time to “engage in normal private pursuits” and would have “periods

of complete freedom from all duties during much of the time that the mini-warehouse

office is open.” See Employment Agreements, Exhs. D and I, ¶ 3. As an example of

the freedom to engage in personal pursuits, Birdsell played a Farm Heroes Saga game

P:\ORDERS\11-2018\0991MSJ.wpd   190808.0938   9
on Facebook when he was in the office during the work day. See Birdsell Depo.,

pp. 112-15. Therefore, because of the difficulty in determining the exact number of

hours actually worked, the parties agreed that “PMSM and Employee have evaluated

all of the pertinent facts surrounding Employee’s work circumstances, and have

decided that 45 hours per week is a reasonable estimate of hours Employee will work

each week, considering both normal and abnormal or emergency situations.” See

Employment Agreements, ¶ 3 (bolding in original). The parties further agreed that:

           If circumstances change so that this agreement no longer reflects a fair
           estimate of the number of hours that Employee works, Employee agrees
           to immediately notify PMSM in writing of such changed conditions so
           that a new employment agreement, reflecting a fair and reasonable
           estimate of the number of hours Employee works per week may be
           negotiated.

Id.

           In addition to the representation in the Employment Agreements that PMSM

and each Plaintiff evaluated the relevant facts and circumstances and decided that 45

hours per week was a reasonable estimate, PMSM has presented evidence that it

“hired a third party consultant to conduct a work study of Property Managers’ weekly

work routines across its facilities to recommend a reasonable estimate of the number

of hours spent working throughout an average workweek.” See Mulvaney Decl., ¶ 6.

PMSM has presented competent summary judgment evidence of a reasonable



P:\ORDERS\11-2018\0991MSJ.wpd   190808.0938   10
agreement between it and each Plaintiff which takes into consideration all of the

pertinent facts.

           Plaintiffs argue that the agreement is not reasonable because they actually

worked more than 45 hours per week. This argument is contrary to the clear purpose

of § 785.23, which eliminates the need to calculate the number of hours actually

worked when doing so is likely to be especially difficult. See Barraza v. Pardo, 2016

WL 4435617, *2 (11th Cir. Mar. 10, 2016). Plaintiffs have presented no evidence that

“a reasonable employer would necessarily have known that [45 hours per week] was

too short a time to perform the tasks” required of co-Property Managers at PMSM.

See Rudolph v. Metro. Airports Comm’n, 103 F.3d 677, 684 (8th Cir. 1996).

           The uncontroverted evidence establishes that PMSM entered into a reasonable

agreement with each Plaintiff establishing 45 as the number of hours each Plaintiff

would reasonably work per week. Therefore, pursuant to 29 C.F.R. § 785.23, the

agreement is binding unless and until either Plaintiff notified PMSM in writing that

the agreement no longer reflected a fair estimate of the number of hours he or she was

working each week, so that a new employment agreement could be negotiated.

           B.          Birdsell

           It is undisputed that Birdsell did not advise PMSM in writing that the

Employment Agreement no longer reflected a fair estimate of the number of hours he


P:\ORDERS\11-2018\0991MSJ.wpd   190808.0938   11
worked each week. Indeed, Birdsell repeatedly signed Payroll Forms in which he

either signed immediately beneath a printed statement that “the hours worked for [the

pay period] did not exceed the hours agreed to under the terms of my Employment

Agreement” or selected “did not” to state that the hours worked for the pay period did

not exceed the hours agreed to under the terms of the Employment Agreement.1 See,

e.g., Payroll Form, Exh. 7 to Response; Payroll Form, Exh. 10 to Response. Birdsell

testified in his deposition that he was told “only to add [to the Payroll Form] if we

worked at a different property or went and did something else other than or [sic]

normal routine during the work week.” Birdsell Depo., p. 90. Birdsell did not testify,

however, and there is no evidence in the record, that he was told not to notify PMSM

in writing, as required by the Employment Agreement, if circumstances changed such

that the 45-hour provision no longer reflected a fair estimate of the number of hours

he was working. It is undisputed that he did not so advise PMSM in writing.

           Birdsell argues that it was clear that 45 hours per week was not a reasonable

estimate after July 2017 when Maier no longer worked for PMSM and he was the only

1
           For the week ending April 28, 2018, Birdsell stated that he “cut locks on day off” and
           that “did” exceed the hours agreed to under the terms of his Employment Agreement,
           although he did not state how many hours he spent cutting the locks. See Payroll
           Form, Exh. K to Motion, PMSM000810. For the week ending May 19, 2018, Birdsell
           stated that he relieved a sick Property Manager for 3.5 hours, and that this “did”
           exceed the hours agreed to under the terms of his Employment Agreement. See
           Payroll Form, Exh. K to Motion, PMSM000817. It is undisputed that PMSM paid
           Birdsell for the extra 3.5 hours.

P:\ORDERS\11-2018\0991MSJ.wpd   190808.0938      12
Property Manager at the site. Yet throughout 2018, with the two exceptions noted

above in footnote 2, Birdsell consistently represented that the hours he worked each

pay period did not exceed the hours agreed to under the terms of the Employment

Agreement. See Payroll Forms, Exh. K to Motion. PMSM was entitled to rely on

Birdsell “to follow the clear terms of [his] employment agreement.” See Garafolo,

405 F.3d at 201 (quoting Rudolph, 103 F.3d at 684).

           Birdsell entered into a reasonable Employment Agreement pursuant to 29

U.S.C. § 785.23 establishing 45 hours per week as a binding estimate of the hours

Birdsell worked. It is undisputed that he did not advise PMSM in writing that his

agreement with PMSM was no longer a reasonable estimate so the parties could

negotiate a new agreement. It is undisputed that PMSM paid Birdsell for 45 hours per

week, including overtime wages, for each week during the relevant time he worked

for PMSM as the Property Manager. Indeed, it is undisputed that PMSM paid Birdsell

45 hours per week even when he was on vacation. Birdsell has failed to present

evidence that raises a genuine issue of material fact regarding his claim that he is

entitled to additional overtime compensation. As a result, PMSM is entitled to

summary judgment on Birdsell’s FLSA overtime compensation claim.




P:\ORDERS\11-2018\0991MSJ.wpd   190808.0938   13
           C.          Maier

           Unlike Birdsell, Maier consistently signed Payroll Forms beginning in

April 2016 on which she circled “did” in the section regarding whether the hours

worked that pay period exceeded the hours agreed to under the terms of the

Employment Agreement. See, e.g., Payroll Form, Exh. 10 to Response. In the space

provided for her to explain the “did” response, Maier wrote that she cleaned “1464

shopping center” on certain days. See id. It is undisputed that PMSM paid Maier

$425.00 each month to “Clean FM 1464.” See, e.g., Monthly Bonus Report, Exh. 6

to Response. Therefore, it is unclear whether Maier’s reports that she cleaned the

“1464 shopping center” were written notice to PMSM that the 45-hour estimate for

the storage facility duties no longer reflected a fair estimate of the number of hours

she was working, or whether the reports were verification that she completed the task

for which she was paid $425.00 per month. This fact dispute precludes summary

judgment on Maier’s FLSA overtime compensation claim.2

           “Under the FLSA, a violation is ‘willfull’ if the employer either ‘knew or

showed reckless disregard for [] whether its conduct was prohibited by the statute.’”



2
           Because it appears that the extra hours were for cleaning the property for which she
           was paid an additional $425.00 per month, it is likely that any overtime compensation
           to which Maier might be entitled would be reduced by the $425.00 per month she
           received for the separate cleaning work.

P:\ORDERS\11-2018\0991MSJ.wpd   190808.0938     14
Singer v. City of Waco, Tex., 324 F. 3d 813, 821 (5th Cir. 2003) (quoting McLaughlin

v. Richland Shoe Co., 486 U.S. 128, 133 (1988)). “The burden of showing that an

FLSA violation was ‘willfull’ falls on the plaintiffs.” Id. The evidence in the record,

viewed in the light most favorable to Maier, fails to raise a genuine issue of material

fact regarding whether any alleged FLSA violation by PMSM was willful. The

Employment Agreement is reasonable under 29 U.S.C. § 785.23, and there is a

genuine issue of material fact regarding whether Maier notified PMSM in writing that

circumstances had changed such that 45 was no longer a fair estimate of the total

number of hours she worked each week. There is no evidence that PMSM knew or

was reckless regarding whether its conduct violated Maier’s rights under the FLSA.

PMSM is entitled to summary judgment on the issue of willfulness and, as a result,

the statute of limitations for Maier’s FLSA overtime compensation claim is two years.

See 29 U.S.C. § 255(a); Halferty v. Pulse Drug Co., 821 F.2d 261, 271 (5th Cir.),

modified on reh’g, 826 F.2d 2 (5th Cir. 1987) (absent willful violation, a plaintiff can

recover damages for the two-year period prior to filing suit).

IV.        RETALIATION CLAIM

           A.          Analytical Framework

           It is unlawful for an employer “to discharge or in any other manner discriminate

against any employee because such employee has filed any complaint or instituted or


P:\ORDERS\11-2018\0991MSJ.wpd   190808.0938   15
caused to be instituted any proceeding under or related to this chapter, or has testified

or is about to testify in any such proceeding.” 29 U.S.C. § 215(a)(3). FLSA retaliation

claims are governed by the evidentiary framework of McDonnell Douglas Corp. v.

Green, 411 U.S. 792 (1973). See Starnes v. Wallace, 849 F.3d 627, 631 (5th Cir.

2017). First, the plaintiff must establish a prima facie case of retaliation by showing

that (1) he participated in protected activity under the FLSA; (2) he suffered an

adverse employment action; and (3) there exists a causal link between the activity and

the adverse action. See id. at 631-32. If the plaintiff successfully establishes a prima

facie case, the burden then shifts to the employer “to articulate a legitimate,

nonretaliatory reason for the adverse action.” Id. Once it has done so, then the burden

shifts back to the plaintiff to present evidence that the employer’s proffered reason is

a pretext for retaliation. See id. The ultimate burden is on the plaintiff to prove that

the adverse employment action would not have occurred “but for” his protected

activity. See Kanida v. Gulf Coast Med. Pers. LP, 363 F.3d 568, 580 (5th Cir. 2004);

Espinoza v. San Benito Consol. Indep. Sch. Dist., 753 F. App’x 216, 222 (5th Cir.

2018), cert. denied, 2019 WL 1572265 (U.S. June 10, 2019).

           B.          Prima Facie Case

           In this case, Birdsell relies on his wife’s protected activity in filing this lawsuit

on March 29, 2018. The Supreme Court has held that Title VII supports retaliation


P:\ORDERS\11-2018\0991MSJ.wpd   190808.0938     16
claims based on the “protected activity” of a close family member. See Thompson v.

North Am. Stainless, LP, 562 U.S. 170, 173-75 (2011). The FLSA’s anti-retaliation

provision, however, prohibits the discharge of “any employee because such employee

has filed” a complaint. See 29 U.S.C. § 215(a)(3). Therefore, it is unclear whether

the holding in Thompson applies to retaliation claims under the FLSA. Indeed, neither

party has cited a case in which a federal court held that Thompson applies to permit

an FLSA retaliation claim based on the protected activity of a third-party, and this

Court’s research has revealed none. The Court assumes, without holding, that Maier’s

protected activity can satisfy the “protected activity” element for Birdsell’s prima

facie case of FLSA retaliation.

           It is undisputed that Birdsell suffered an adverse employment action when he

was terminated in June 2018.

           Temporal proximity can establish the causal link, but if it is the only evidence

of a causal connection, the temporal proximity must be “very close.” See Clark Cnty.

Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001). A period of two months can be

sufficient to satisfy the “causal connection” element of the prima facie case. See, e.g.,

Hypolite v. City of Houston, Tex., 493 F. App’x 597, 606 (5th Cir. Oct. 15, 2012).

           The Court assumes that Birdsell could establish a prima facie case.




P:\ORDERS\11-2018\0991MSJ.wpd   190808.0938   17
           B.          Legitimate, Nonretaliatory Reason for Adverse Action

           The burden shifts to PMSM to articulate a legitimate, nonretaliatory reason for

terminating Birdsell’s employment. PMSM has presented evidence that in May 2018,

PMSM began negotiating with a third party regarding the sale of some of PMSM’s

storage and RV Park facilities. See Mulvaney Decl., ¶ 7. When the prospective

purchaser reported some irregularities, PMSM hired a third party to conduct an audit

of PMSM’s books and records. See id. The auditors reported multiple write-offs

totalling more than $7,000.00 for a single customer at the PMSM facility where

Birdsell was the Property Manager. See id. PMSM’s President, Douglas Mulvaney,

met with Birdsell regarding the write-offs. See id. Birdsell suggested the write-offs

must have been a mistake, offering no other explanation for the write-offs. See id.

When Birdsell failed to offer a satisfactory explanation for the write-offs, his

employment was terminated on June 6, 2018. See id. This belief that Birdsell had

allowed $7,000.00 in rental write-offs without authorization was a legitimate,

nonretaliatory reason for the decision to terminate his employment.

           C.          Pretext

           Because PMSM has articulated a legitimate, nonretaliatory reason for its

decision to terminate his employment, the burden shifts back to Birdsell to present

evidence that the articulated reason is a pretext for retaliation. To establish pretext,


P:\ORDERS\11-2018\0991MSJ.wpd   190808.0938     18
the plaintiff must either (1) present evidence of disparate treatment or (2) show that

the employer’s articulated reason is false or “unworthy of credence.” See Delaval v.

PTech Drilling Tubulars, L.L.C., 824 F.3d 476, 480 (5th Cir. 2016); Trautman v. Time

Warner Cable Texas, L.L.C., 756 F. App’x 421, 429 (5th Cir. Dec. 12, 2018). “To

overcome a legitimate, nondiscriminatory reason for termination, the plaintiff must

show something beyond disagreement with the employer’s decision.” Wittmer v.

Phillips 66 Co., 915 F.3d 328, 332 (5th Cir. 2019).

           Disparate treatment of similarly situated employees is a way to demonstrate

retaliation. See Bryant v. Compass Grp. USA Inc., 413 F.3d 471, 478 (5th Cir. 2005).

To raise an inference of pretext, the plaintiff must compare his treatment to that of

nearly identical, similarly situated individuals. See id. Birdsell has failed to present

evidence of any similarly-situated Property Managers who were believed to have

given unauthorized write-offs of rent and were treated more favorably than he was.

           Therefore, Birdsell must present evidence that raises a genuine issue of material

fact regarding whether PMSM’s articulated reason was false or “unworthy of belief.”

Birdsell admits that he made the write-offs for a mechanic that “ran a shop out of” the

storage facility. See Birdsell Depo., p. 146; 147-48. Birdsell argues that when he was

a district manager between 2013 and 2015, he had the authority to make write-offs.

See Response, pp. 29-30. Birdsell testified in his deposition that, when he was


P:\ORDERS\11-2018\0991MSJ.wpd   190808.0938    19
Property Manager, he would request (and usually receive) authorization for write-offs

from Steven Yates, his supervisor. See Birdsell Depo., pp. 146-47. Birdsell does not

claim to have requested Yates’s authorization for the $7,000.00 in rental write-offs at

issue.

           Analysis of whether an alleged violation of company policy is a pretext for

retaliation “does not turn on whether the employee in fact violated the policy, but

rather whether the employer reasonably believed the employee violated the policy and

acted based on that belief.” Chamblee v. Miss. Farm Bureau Fed’n, 551 F. App’x

757, 760 (5th Cir. Jan. 6, 2014). “Simply disputing the underlying facts of an

employer’s decision is not sufficient to create an issue of pretext.” LeMaire v. La.

Dep’t of Transp. & Dev., 480 F.3d 383, 391 (5th Cir. 2007). Indeed, “a fired

employee’s actual innocence of his employer’s proffered accusation is irrelevant as

long as the employer reasonably believed it and acted in good faith.” Cervantez v.

KMGP Servs. Co. Inc., 349 F. App’x 4, 10 (5th Cir. Sept. 16, 2009). Here, there is no

evidence in the record supporting an inference that PMSM did not reasonably believe

that Birdsell improperly granted over $7,000.00 in rental write-offs to a single

customer without authorization. Therefore, Birdsell has failed to present evidence that

raises a genuine issue of material fact regarding pretext. PMSM is entitled to

summary judgment on Birdsell’s FLSA retaliation claim.


P:\ORDERS\11-2018\0991MSJ.wpd   190808.0938   20
V.         CONCLUSION AND ORDER

           Plaintiffs have abandoned their minimum wage claim.

           Plaintiffs have failed to present evidence that creates a triable issue regarding

the reasonableness of their Employment Agreements. It is uncontroverted that

Birdsell did not advise PMSM in writing that his Employment Agreement no longer

represented a fair estimate of the hours he worked. Maier has presented evidence that

she often reported that she cleaned the “1464 shopping center” property, and there is

a genuine issue of material fact regarding whether those reports satisfied the

requirement that she notify PMSM in writing that she believed the 45-hour provision

in her Employment Agreement was no longer a fair estimate of the hours she worked.

Therefore, PMSM is entitled to summary judgment on Birdsell’s overtime claim, but

a fact dispute precludes summary judgment on Maier’s overtime claim.

           Birdsell has failed to present evidence that raises a genuine issue of material

fact regarding whether PMSM’s legitimate, non-retaliatory reason for his discharge

was a pretext for FLSA retaliation. As a result, it is hereby

           ORDERED that Defendant’s Motion for Summary Judgment [Doc. # 34] is

GRANTED as to the minimum wage and retaliation claims, GRANTED as to

Birdsell’s overtime claim, and DENIED as to Maier’s overtime claim, except that

summary judgment is GRANTED on the issue of willfulness. The parties are


P:\ORDERS\11-2018\0991MSJ.wpd   190808.0938    21
reminded that their Joint Pretrial Order is due August 20, 2019, unless the case is

settled prior to that time.

           SIGNED at Houston, Texas, this 8th day of August, 2019.




                                                       NAN Y F. ATLAS
                                              SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2018\0991MSJ.wpd   190808.0938   22
